
	
		I
		111th CONGRESS
		2d Session
		H. R. 6036
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Holt (for himself
			 and Mr. Tonko) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To improve foreign language instruction.
	
	
		1.Short titleThis Act may be cited as the
			 Excellence and Innovation in Language
			 Learning Act.
		2.Findings;
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)According to a
			 2007 report by the National Research Council, a pervasive lack of knowledge
			 about foreign cultures and foreign languages in this country threatens the
			 security of the United States, as well as its ability to compete in the global
			 marketplace and produce an informed citizenry.
				(2)According to a
			 2007 report by the National Research Council, early language learning in
			 elementary school and secondary school is key to establishing a pipeline of
			 students who can eventually reach a high enough level of proficiency in foreign
			 languages and cultures to meet national needs.
				(3)According to a
			 2006 report by the Committee for Economic Development, current efforts to
			 develop language skills and knowledge of world regions at an early age are
			 clearly inadequate to prepare high school graduates with the skills necessary
			 for productivity and citizenship in an integrated global economy.
				(4)The American
			 Council on the Teaching of Foreign Languages found that only 18.5 percent of
			 students in kindergarten through grade 12 were enrolled in foreign language
			 classes in the 2007–2008 school year. Furthermore, the length of time students
			 spent studying languages at school has stagnated, so that many students reach
			 only introductory levels of proficiency.
				(5)According to a
			 2009 report by the Center for Applied Linguistics, language instruction in
			 schools has declined dramatically over the past decade. The percentage of
			 elementary schools and middle schools offering foreign language instruction
			 decreased significantly from 1997 to 2008, declining from 31 percent to 25
			 percent for elementary schools and 75 percent to 58 percent for middle
			 schools.
				(6)Research
			 demonstrates that success lies not only in the number of years of learning but
			 also in having carefully sequenced, articulated programs of language learning
			 across a student’s school experience, requiring bridging the gaps between
			 levels in foreign language education.
				(7)According to
			 research collected by the American Council on the Teaching of Foreign
			 Languages, children derive cognitive, academic, and social benefits from the
			 opportunity to learn another language at an early age.
				(8)According to the Center for Applied
			 Linguistics, in 2008 significant disparities existed in language learning
			 opportunities, with students at suburban schools having more opportunities than
			 students in rural schools, and students in private schools having more
			 opportunities then those in public schools. For example, 15 percent of public
			 elementary schools teach second languages in their classrooms as opposed to 51
			 percent of private elementary schools.
				(b)PurposesThe
			 purposes of this Act are as follows:
				(1)Protecting our
			 national security interests by increasing the number of American students who
			 have access to quality kindergarten through grade 12 foreign language
			 instruction in order to achieve a high level of proficiency in such
			 languages.
				(2)Preparing American
			 students to graduate high school able to communicate in a second language and
			 operate within another cultural framework in order to foster the
			 competitiveness of the United States in the global economy.
				(3)Closing achievement gaps domestically and
			 internationally by providing American students equal access to quality
			 kindergarten through grade 12 foreign language instruction.
				(4)Providing every student access to quality
			 language instruction as part of articulated kindergarten through grade 12
			 language sequences in order to give every student the opportunity to become
			 proficient in other languages in addition to English by high school
			 graduation.
				(5)Strengthening
			 innovative preparation and recruitment initiatives for future foreign language
			 teachers and enhance professional development opportunities for current
			 teachers.
				(6)Exposing
			 elementary schoolchildren to foreign languages early in their educational
			 career.
				(7)Widely
			 disseminating information on programs that demonstrate success.
				3.National
			 activities
			(a)In
			 generalFrom the amounts made available to carry out this
			 section, the Secretary of Education shall carry out the following national
			 activities:
				(1)Coordinating with
			 the Secretary of State, Secretary of Defense, Secretary of Commerce, and the
			 heads of other relevant Federal agencies to share best practices in teaching
			 and learning foreign languages.
				(2)Providing
			 incentives for States to adopt and implement nationally recognized standards
			 that are developed and widely accepted by the language education professionals
			 community for foreign language instruction in elementary and secondary
			 education and to disseminate information on effective language assessments
			 aligned to those standards.
				(3)Supporting and
			 disseminating research in the areas of best practices in teaching and learning
			 foreign languages at elementary and secondary education levels, including best
			 practices with respect to the instructional time and intensity of programs that
			 achieve high levels of student proficiency.
				(4)Supporting the
			 development and expansion of existing nationally recognized proficiency-based
			 valid and reliable assessments for foreign languages taught in kindergarten
			 through grade 12.
				(5)Providing
			 scholarships for study-abroad opportunities for students in grades 6 through 12
			 and for the teachers and prospective teachers of such students.
				(6)Providing
			 scholarships for study-abroad opportunities linked to language learning for
			 foreign language teachers who teach at the elementary or secondary education
			 levels.
				(7)Requiring the
			 National Center for Education Statistics to annually collect, analyze, and
			 internationally benchmark data on—
					(A)the number of
			 students reaching proficiency benchmarks at the elementary and secondary
			 education level;
					(B)the number of
			 public elementary and secondary schools, private elementary and secondary
			 schools, and private heritage schools that offer foreign language
			 instruction;
					(C)the languages
			 taught and the levels of instruction offered at public elementary and secondary
			 schools, private elementary and secondary schools, and private heritage
			 schools;
					(D)the number of
			 teachers providing foreign language instruction at public elementary and
			 secondary schools, private elementary and secondary schools, and private
			 heritage schools, including the languages and the levels of instruction taught
			 at such schools; and
					(E)the number of
			 public elementary and secondary schools that provide academic credits for
			 proficiency in language abilities acquired outside of the public school
			 system.
					(8)Working with State
			 educational agencies to develop a standardized data collection method described
			 in section 4 to collect the data described in paragraph (7).
				(9)Disseminating
			 nationally, including through a Web-based clearinghouse, promising foreign
			 language learning and teaching practices and successful program models for
			 students in kindergarten through grade 12, as developed under this section and
			 through other Department of Education programs; and
				(10)Supporting
			 partnerships of local and State educational agencies with institutions of
			 higher education and other nonprofit educational organizations to identify
			 innovative, state-of-the-art technologies and platforms that have been proven
			 to be successful for effective language instruction.
				(b)CollaborationThe
			 activities described in subsection (a) may be carried out by the Secretary
			 directly or through grants to, or contracts with, institutions of higher
			 education or public and private nonprofit agencies and organizations.
			(c)ReportingNot
			 later than 5 years after the date of the enactment of this Act, the Secretary,
			 after consultation with State educational agencies, shall submit a report to
			 the Committee on Education and Labor of the House of Representatives and the
			 Committee on Health, Education, Labor and Pensions of the Senate on—
				(1)the use of funds
			 authorized under this Act; and
				(2)how the programs
			 and activities carried out with such funds impacted—
					(A)student language
			 proficiency;
					(B)the availability
			 of foreign language education programs in kindergarten through grade 12;
					(C)the number of
			 early foreign language programs; and
					(D)the number of
			 elementary school and secondary school foreign language teachers.
					(d)Authorization of
			 appropriationsThere are authorized to be appropriated
			 $100,000,000 to carry out this section for fiscal year 2011 and such sums as
			 may be necessary for each succeeding fiscal year.
			4.State
			 activities
			(a)In
			 generalFrom the amounts made available to carry out this
			 section, the Secretary shall award grants, on a competitive basis, to States to
			 improve elementary school and secondary school foreign language learning
			 programs in the State.
			(b)ApplicationIn
			 order to receive a grant under this section, a State educational agency shall
			 submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may require.
			(c)Use of
			 fundsA State educational agency receiving a grant under this
			 section shall use such grant funds to carry out the following:
				(1)Developing
			 PolicyDevelop foreign language and international education
			 policy and programs in the State to—
					(A)provide for
			 articulated pathways toward language proficiency beginning in kindergarten
			 through high school graduation; and
					(B)build capacity for
			 delivering foreign language and international education to students
			 statewide;
					(2)State foreign
			 language and international education advisory council
					(A)AppointmentAppoint
			 a State foreign language and international education advisory council (in this
			 section referred to as the Council) that includes
			 representatives from—
						(i)the
			 State’s business community;
						(ii)State economic
			 development and trade agencies;
						(iii)small business
			 bureaus;
						(iv)military
			 facilities;
						(v)individuals with
			 international and area studies expertise; and
						(vi)teachers and
			 individuals with professional expertise in language acquisition from each of
			 the following educational levels:
							(I)Kindergarten
			 through grade 8.
							(II)Grade 8 through
			 grade 12.
							(III)Higher
			 education.
							(B)DutiesThe Council shall be coordinated by the
			 Chief State School Officer or his or her designee and—
						(i)shall—
							(I)advise the State
			 educational agency on the development of a State needs assessment of—
								(aa)the
			 demand for people with foreign language skills in various professions and
			 employment sectors throughout the State;
								(bb)the
			 number and percentage of elementary and secondary schools in the State that
			 offer language programs;
								(cc)the
			 foreign languages taught in the State’s elementary and secondary
			 schools;
								(dd)the
			 number of foreign language teachers in the State’s elementary and secondary
			 schools; and
								(ee)the
			 number of comprehensive statewide sequences of foreign languages from
			 kindergarten through high school graduation;
								(II)recommend
			 approaches to improve the teaching of foreign languages for students statewide
			 based on research-based best practices;
							(III)recommend ways
			 to expand foreign language and international education opportunities for
			 students statewide through innovative approaches, such as immersion, online,
			 and other hybrid language and international educational learning experiences
			 that use pedagogically sound approaches;
							(IV)work with
			 professional standards boards and State licensing bodies, review teacher
			 certification requirements and, as needed, recommend changes to State
			 certification requirements to ensure high-quality foreign language
			 teachers;
							(V)recommend
			 strategies to address any shortages of elementary and secondary education
			 teachers in common and less commonly taught languages within the State;
							(VI)develop pathways
			 for students to achieve the advanced level of proficiency on the American
			 Council on the Teaching of Foreign Languages proficiency scale or by other
			 nationally recognized measures of advanced standards of proficiency; and
							(VII)develop and
			 assist in implementation of a statewide outreach and communications campaign to
			 the public on the importance of foreign language and international education as
			 one of the prerequisites to success in the 21st Century; and
							(ii)may
			 recommend alternative routes to certification that employ equally rigorous
			 standards for highly skilled teachers of less commonly taught languages.
						(3)State language
			 and international education coordinatorDesignate a State
			 language and international education coordinator, or, as appropriate,
			 coordinators to oversee and coordinate foreign language programs within the
			 State to oversee the planning, development, and implementation of the State
			 foreign language policies described in paragraph (1).
				(4)Foreign language
			 proficiency standardsAdopt nationally recognized foreign
			 language learning proficiency standards as well as student foreign language
			 assessments aligned to the proficiency standards.
				(5)Professional
			 development programsCarry out teacher in-service and pre-service
			 professional development programs, including summer institutes, that address
			 the shortage of foreign language teachers in the State. Such activities may be
			 in partnership with local educational agencies, institutions of higher
			 education, and nonprofit organizations, and may be consistent with model
			 program established under section 5.
				(6)Scholarships and
			 incentivesProvide scholarships and incentives to recruit new
			 teachers and encourage practicing teachers to take advantage of professional
			 development opportunities.
				(7)Technical
			 assistanceProvide technical assistance to local programs for
			 foreign language education carried out in elementary schools or secondary
			 schools in the State.
				(8)Carry out
			 recommendationsCarry out recommendations of the State foreign
			 language and international education advisory council, as appropriate.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated for
			 $100,000 to carry out this section for fiscal year 2011 and such sums as may be
			 necessary for each succeeding fiscal year.
			5.Foreign language
			 education partnership programs
			(a)Program
			 authorized
				(1)In
			 generalFrom the amounts made available to carry out this
			 section, the Secretary shall make incentive grants to eligible partnerships to
			 develop and maintain, or to improve and expand, model programs that support
			 articulated foreign language learning in elementary schools and secondary
			 schools.
				(2)Planning and
			 developmentFor the first 2 fiscal years an eligible partnership
			 receives funds under paragraph (1) for a model program on a
			 less-commonly-taught foreign language, the Secretary may allow that
			 partnership, based on demonstrated need, to use funds for planning and
			 development activities based on nationally recognized standards in foreign
			 language education, including—
					(A)development of an
			 articulated instructional curriculum for the less-commonly-taught foreign
			 language to which the model program relates;
					(B)in-service and
			 pre-service development of teachers, and development of curriculum and language
			 assessments in the less commonly taught foreign language to which the model
			 program relates; and
					(C)development of
			 contextual programs and curriculum materials related to the less commonly
			 taught foreign language to which the model program relates, as described in
			 subsection (d).
					(b)Applications
				(1)In
			 generalEach eligible partnership desiring a grant under this
			 section shall submit an application to the Secretary such time, in such manner,
			 and containing such information as the Secretary may require, including the
			 information described in paragraph (2).
				(2)ContentsEach
			 application shall—
					(A)identify each
			 member of the partnership, provide contact information and letters of
			 commitment for each such member, and describe the responsibilities of each such
			 member, including—
						(i)identifying the
			 member that will receive and manage the grant;
						(ii)specifying how
			 each member will be involved in the planning, development, and implementation
			 of the activities proposed under the grant;
						(iii)describing the
			 resources to be provided by each member; and
						(iv)describing how
			 each member will contribute to ensuring the continuity of student progress in
			 foreign language proficiency from kindergarten through grade 12;
						(B)describe how an
			 articulated curriculum for students to achieve an advanced level of proficiency
			 by grade 12 will be developed and implemented;
					(C)identify target
			 proficiency levels for students at critical benchmarks, and describe how
			 progress toward those proficiency levels will be assessed at the
			 benchmarks;
					(D)describe how the
			 partnership will support and continue the program after the grant has expired,
			 including how the partnership will seek support from other sources, such as
			 State and local governments, foundations, and the private sector;
					(E)describe which
			 assessments will be used or, if assessments are not available, how assessments
			 will be developed; and
					(F)describe how the
			 proposed program will meet nationally recognized standards in foreign language
			 education.
					(c)Contextual
			 dimensionA model program may not receive an incentive grant
			 under this section unless it includes a dimension, carried out in conjunction
			 with foreign language instruction, under which each foreign language learner
			 also participates in programs to expand the understanding and knowledge of
			 historic, geographic, cultural, economic, and other contextual factors of
			 countries with populations who speak the foreign language to which the model
			 program relates.
			(d)Use of
			 funds
				(1)Required
			 usesAn eligible partnership shall use an incentive grant under
			 this section—
					(A)to design programs
			 and teaching strategies informed by the best practices recognized by the
			 foreign language education field and by the best available research;
					(B)to develop
			 curriculum materials based on an articulated framework or approach designed to
			 bring students to an advanced level of foreign language proficiency by grade
			 12;
					(C)to recruit
			 students and teachers for model programs that support articulated foreign
			 language learning in elementary schools and secondary schools; and
					(D)to carry out
			 teacher in-service and pre-service professional development programs, including
			 summer institutes, that support the model programs; and
					(2)Authorized
			 usesAn eligible partnership may use an incentive grant under
			 this section—
					(A)to develop
			 nationally recognized assessments for kindergarten through grade 12 for the
			 foreign language to which the model program relates, if such assessments do not
			 exist for that language;
					(B)to enhance
			 nationally recognized assessments for kindergarten through grade 12 for the
			 foreign language to which the model program relates, if such assessments
			 already exist for that language;
					(C)to provide
			 scholarships and incentives to recruit new teachers and encourage practicing
			 teachers to take advantage of the professional development
			 opportunities;
					(D)to provide
			 opportunities for maximum foreign language exposure for students domestically,
			 such as the creation of immersion environments in the classroom and school, on
			 weekend or summer experiences, and special tutoring and academic
			 support;
					(E)to provide for the
			 possibility for multiple entry points for studying the foreign language;
					(F)in an amount equal
			 to not more than 20 percent of such grant received in a fiscal year, to provide
			 scholarships for study-abroad opportunities related to the foreign language to
			 which the model program relates for students in grades 9 through 12 and
			 teachers and prospective teachers of such students;
					(G)to create
			 partnerships with elementary and secondary schools in other countries to
			 facilitate language and cultural learning and exchange;
					(H)to carry out
			 activities to integrate foreign languages into the school curriculum and
			 generate whole-school collaboration, including activities and support for
			 teachers of other subjects and administrators;
					(I)to carry out
			 activities to encourage community involvement;
					(J)to obtain
			 technical assistance in the development and implementation of the model program
			 funded under this section;
					(K)to incorporate
			 effective and innovative uses of technology to enhance student learning and
			 teaching;
					(L)to recruit or
			 appoint a language supervisor to oversee and coordinate the progress of the
			 articulated foreign language program across grade levels in the local
			 educational agency funded with the incentive grant;
					(M)to work with
			 professional standards boards and State licensing bodies, review teacher
			 certification requirements and, as needed, recommend changes to State
			 certification requirements to ensure high-quality foreign language teachers;
			 and
					(N)recommend
			 alternative routes to certification that employ equally rigorous standards for
			 highly skilled teachers of less commonly taught languages.
					(e)Research and
			 evaluation
				(1)In
			 generalA model program may not receive an incentive grant under
			 this section unless it includes a research and evaluation component, under
			 which—
					(A)information is
			 collected and analyzed regarding the effectiveness of activities carried out
			 under the program, including—
						(i)program
			 design;
						(ii)student and
			 teacher recruitment strategies;
						(iii)curricular
			 approaches;
						(iv)teacher
			 development and proficiency levels; and
						(v)foreign language
			 assessment instruments;
						(B)information is
			 collected and analyzed regarding the impact of each activity in subparagraph
			 (A) on the foreign language proficiency of the students;
					(C)information is
			 collected and analyzed regarding program participation, including data on
			 student enrollments and numbers of foreign language teachers; and
					(D)the information
			 collected, and the analyses of that information, are made widely available to
			 the public.
					(2)StandardizationThe
			 Secretary shall provide guidelines to standardize the categories of information
			 collected and analyzed under paragraph (1) and the manner in which that
			 information is collected, analyzed, and made available to the public.
				(f)Duration of
			 payments
				(1)Initial
			 incentive grantAn initial incentive grant under this section
			 shall be awarded to an eligible partnership awarded for a period of 4
			 years.
				(2)Renewal
			 incentive grantsAn eligible partnership that received an initial
			 incentive grant under this section may be eligible for 2 additional 5-year
			 awards under this section, but only if the partnership demonstrates, based on
			 nationally recognized standardized foreign language assessments, that the model
			 program carried out with funds received under this section is effective.
				(g)Matching
			 requirement
				(1)In
			 generalAn eligible partnership that receives a grant under this
			 section shall provide, toward the cost of carrying out the activities supported
			 by the grant, from non-Federal sources an amount equal to not less than the
			 applicable percentage of the amount of the grant.
				(2)Applicable
			 percentageFor purposes of paragraph (1), the term
			 applicable percentage means—
					(A)for the first
			 fiscal year of the first grant received under this section, 20 percent;
					(B)for the second
			 fiscal year of the first grant received under this section, 30 percent;
					(C)for the third
			 fiscal year of the first grant received under this section, 40 percent;
			 and
					(D)for the fourth
			 fiscal year of the first grant received under this section and for each fiscal
			 year of each succeeding grant received under this section, 50 percent.
					(3)Non-Federal
			 shareThe non-Federal share required under paragraph (1) may be
			 provided in cash or in kind.
				(4)WaiverThe
			 Secretary may waive, in whole or in part, the matching requirement in paragraph
			 (1) for any fiscal year if—
					(A)the eligible
			 partnership demonstrates hardship and the waiver will best serve the purposes
			 of this section; or
					(B)the foreign
			 language to which the model program relates is a less commonly taught foreign
			 language as determined by the Secretary.
					(h)Supplement not
			 supplantGrant funds provided under this section shall be used to
			 supplement, not supplant, other Federal and non-Federal funds available to
			 carry out the activities described in this section.
			(i)Data collection,
			 analysis, dissemination, and technical assistance
				(1)In
			 generalThe Secretary may reserve not more than 3 percent of the
			 total amount appropriated for this section for any fiscal year to—
					(A)annually collect
			 and analyze data on the programs under this section; and
					(B)disseminate
			 nationally, including through a Web-based clearinghouse—
						(i)aggregated data
			 collected under subparagraph (A);
						(ii)promising
			 kindergarten through grade 12 foreign language learning and teaching practices
			 and successful program models developed under this section;
						(iii)provide grant
			 application technical assistance to prospective grantees through the website
			 established under this subsection, including foreign language education
			 resource information and contacts available at State and local educational
			 agencies, institutions of higher education, and nonprofit educational
			 organizations.
						(2)CollaborationThe
			 activities described in paragraph (1) may be carried out by the Secretary
			 directly or through grants and contracts to institutions of higher education
			 and public and private nonprofit agencies and organizations.
				(j)Authorization of
			 appropriationsThere is authorized to be appropriated
			 $200,000,000 to carry out this section for fiscal year 2011 and such sums as
			 may be necessary for each succeeding fiscal year.
			6.DefinitionsIn this Act:
			(1)Early foreign
			 language programThe term
			 early foreign language program means a foreign language program offered as part
			 of a prekindergarten program.
			(2)Eligible
			 partnership
				(A)In
			 generalThe term eligible partnership means a
			 partnership that—
					(i)shall
			 include—
						(I)one or more local
			 educational agencies or State educational agencies, or both; and
						(II)subject to
			 subparagraph (B), 1 or more institutions of higher education, where the
			 institution has and may include in the partnership—
							(aa)a
			 school, department, or program within the institution or institutions of higher
			 education that provides a teacher preparation program;
							(bb)a
			 school, department, program, or center within the institution or institutions
			 of higher education that provides a program of study or research in foreign
			 languages; and
							(cc)a
			 school, department, program, or center within the institution or institutions
			 of higher education that provides programs of study about the historic,
			 geographic, cultural, economic, and other contextual factors of the world area
			 or country with populations who speak the foreign language to which the model
			 program relates; and
							(ii)may
			 also include 1 or more businesses, or nonprofit organizations with expertise in
			 kindergarten through grade 12 language learning.
					(B)WaiverThe Secretary may waive the requirement in
			 subparagraph (A)(i)(II), if the prospective grantee demonstrates the inability
			 to secure an institution of higher education as a partner for the purposes of
			 receiving a grant under section 5, including as a remote, digitally connected
			 partner, after making a good faith effort to secure such institution.
				(3)Advanced level
			 of proficiencyThe term advanced level of
			 proficiency means the advanced level as measured by the American Council
			 on the Teaching of Foreign Languages, or level 2 as measured by the Federal
			 Interagency Language Roundtable or by other nationally recognized measures of
			 advanced standards of proficiency.
			(4)ArticulatedThe
			 term articulated means that each grade level of the foreign
			 language program is designed to sequentially expand on the student achievement
			 of the previous level with a goal toward achieving an established level of
			 language proficiency.
			(5)Heritage
			 schoolThe term heritage school means a school
			 that—
				(A)offers foreign
			 language instruction or tutoring, and cultural education related to a foreign
			 country; and
				(B)serves students
			 who are enrolled, on a full-time basis, in a public or private elementary
			 school or secondary school that is not a heritage school.
				(6)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given in section 101 of the Higher Education
			 Act of 1965.
			(7)SecretaryThe
			 term Secretary means the Secretary of Education.
			
